DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 2 is cancelled.
	Claims 1, 3-6, 10-17 are pending.
	Claims 7-9 are withdrawn claims.
	Claims 10-17 are newly added claims.
	In view of the amendment, filed on 05/16/2022, the following rejections are withdrawn from the previous office action, mailed on 02/15/2022.
Rejection of claims 1-2 under 35 U.S.C. 112(b)
Rejection of claims 1-6 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Waldburger.
Claim Objections
Claims 11-12 and 15-16 are objected to because of the following informalities:  
	Claims 11-12 and 15-16 recite “the press cover is made of PE/PP” since abbreviations are not permitted in the claims when specification fails to provide full name of the claimed abbreviation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3-6, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubbeld (US ‘955) in view of Waldburger (US 2015/0257,358 now US Pat. No. 9,713,314; US 2015/0059,593 now US Pat. No. 9,968,070; US 2014/0087014 now US Pat. No. 9,049,837).
Dubbeld (US ‘955) disclose a cheese mold for making pressed cheese, wherein the perforated molding wall of the thermoplastic material, preferably polypropylene, consists of a base plate, which is provided with articulately connected lateral pieces, which pieces in the upright position with respect to the base plate, cover the circumferential wall of the cheese mold.
	Dubbeld (US ‘955) further disclose a cheese mold (1) with a circumferential upper edge 2, a bottom 3 and an upright wall 4, openings 5 being provided in the bottom and the upright walls 3. The cheese mold can further be provided with stiffening rings 6 which cooperate with the upright walls 4. These stiffening rings are efficiently applied to plastic cheese moulds e.g. made of polyethylene.
	Dubbeld (US ‘955) disclose in the cheese mold (1), a sieve-like perforated molding wall 7 is provided made of polypropene. (see column 2, lines 19-29)
	Dubbeld (US ‘955) further teach the cheese mold comprises a follower element 17 which likewise is provided with a plate-shaped material in the shape of the perforated molding wall 7. This material is denoted by the reference 18. In the upper end of the follower element are openings 19 for discharging the moisture. (see column 3, lines 19-29)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Perforated holes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A ribbed structure (17))][AltContent: arrow][AltContent: textbox (A single-walled perforated plate (18))][AltContent: arrow][AltContent: textbox (A cheese mold (1))][AltContent: arrow][AltContent: textbox (A press cover (22))]
    PNG
    media_image1.png
    312
    345
    media_image1.png
    Greyscale

Dubbeld (US ‘955) moreover disclose this molding wall 7 consists of a baseplate 8 corresponding to the surface of the bottom 3 of the cheese mold 1 and in this case four lateral folding pieces which are integral with the base plate 8. The sieve-like perforated molding wall 7 is preferably made of polypropene, so that a hingeable connection can be easily obtained along a fastening edge 10 between the baseplate 8 and the part 9 which, in the case of a square mold, will come to lie against the upright walls 4.
	Further, Dubbeld (US ‘955) teach in order to secure the perforated wall 18 to the follower element 17 a snap connection can be used, an embodiment of which is represented in FIG. 4. The molding wall can be fixedly secured to the follower element by means of resiliently mounted uprights parts 20 with bent over edges 21 protruding through an opening provided in a wall 22 of the follower element.
	Moreover, it is obvious that instead of a square cheese mold, a cheese mold with any other cross-section can be used, while relating the perforated molding walls to the cheese mold. (see column 3, lines 23-41)
	Further, Dubbeld (US ‘955) disclose the material of the cheese mold consists advantageously of a thermoplastic synthetic compound, either reinforced or not, while the perforated molding wall consists preferably of a thermoplastic synthetic compound such as polypropene or polyethylene, preferably polypropene. (see column 4, lines 10-15)
	Therefore, as to claim 1, Dubbeld (US ‘955) disclose a press cover (22) of a cheese mold, a cross-section of the press cover (22) corresponding to an internal cross-section of the cheese mold (1), the press cover (22) comprising: a single-walled perforated plate (18) with a ribbed structure (17) integrally formed on the side of the perforated plate (18) facing away from the cheese mold (1), wherein the press cover (22) is one piece and is entirely made of food-approved plastic, and wherein the ribbed structure (17) comprises longitudinal ribs forming webs.
	Dubbeld (US ‘955) discloses it is obvious that instead of a square cheese mold, a cheese mold with any other cross-section can be used, while relating the perforated molding walls to the cheese mold (see column 3, lines 38-41). However, Dubbeld (US ‘955) is silent that annular transverse ribs arranged crossing the longitudinal ribs, as claimed in claim 1.
	In the analogous art, Waldburger (US ‘314; US ‘070; US ‘837) disclose a press cover (21) for a cheese mold comprising a perforated plate (22) and a frame (30) is provided on the periphery of the press cover (21), on the outer side of which frame a movable outer ring (33) is disposed, that lies flush against the inner wall of the cheese mould (1, 12), forming a seal therewith, when the raw cheese mass is being pressed out, and wherein the press cover (21) is provided with a strengthening frame and rib structure (23, 24, 30), wherein the outer ring (3) is disposed such that it can be raised and lowered in a guide on a ring guide (31) of the frame (30), wherein a guide surface (37) facing the outer ring (33) is provided on the ring guide (31) at an angle to the pressing direction, and wherein the outer ring (33) is furnished with a matching surface (36) at the same angle as the guide surface (37). (See the abstract; column 6, lines 34-53 or claim 1)
[AltContent: textbox (A press cover (21))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Annular transverse ribs (24))][AltContent: textbox (A perforated plate (22))][AltContent: textbox (Longitudinal ribs (23))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    406
    416
    media_image2.png
    Greyscale

Therefore, as to claims 1 and 14, Waldburger (US ‘314; US ‘070; US ‘837) disclose a press cover (21) of a cheese mold, a cross-section of the press cover (21) corresponding to an internal cross-section of the cheese mold, wherein the press cover (21) is of one piece and comprises a single-walled perforated plate (22) and a ribbed structure (23, 24) integrally formed on a side of the perforated plate (22) facing away from the cheese mold, and wherein the ribbed structure (23, 24) comprises longitudinal ribs (23) in the form of webs and annular transverse ribs (24) arranged crossing the longitudinal ribs (23).
As to claim 3, Waldburger discloses the webs extend over the center of the press cover (21), radially over the perforated plate (22) to the circumference of the perforated plate (22), so as to cross the annular transverse ribs.
As to claim 5, Waldburger discloses a diameter of each of the holes of the perforation pattern is 0.4-1.0 mm, and wherein the holes are arranged at a distance of 2-5 mm from one another.
As to claim 6, Waldburger (US ‘314; US ‘070; US ‘837) disclose the perforated plate has a wall thickness of 3-5 mm. (See column 5, lines 50-52)
As to claim 10, Waldburger discloses the annular transverse ribs have different diameters and are spaced apart from one another.
It would have been obvious for one of ordinary skill in the art, prior to the time of Applicant’s invention, to modify the ribbed structure, as taught by Dubbeld (US ‘955), through providing annular transverse ribs arranged crossing the longitudinal ribs in order to improve the operation of the press cover to be capable of effectively withstanding a press power, as suggested by Waldburger (US ‘314; US ‘070; US ‘837).
As to claim 3, Dubbeld (US ‘955) discloses the webs extend over the center of the press cover, radially over the perforated plate to the circumference of the perforated plate, so as to cross the annular transverse ribs.
As to claims 4 and 17, Dubbeld (US ‘955) teach the perforated plate (22) is provided with a perforation pattern, except for regions below the ribbed structure.
	Further, Dubbeld (US ‘955) disclose the material of the cheese mold consists advantageously of a thermoplastic synthetic compound, either reinforced or not, while the perforated molding wall consists preferably of a thermoplastic synthetic compound such as polypropene or polyethylene, preferably polypropene. (see column 4, lines 10-15)
As to claims 11, 12, 15, and 16 Dubbeld (US ‘955) teach the press cover is entirely made of PE or PP.
As to claim 13, Dubbeld (US ‘955) discloses the ribbed structure and the perforated plate are connected to each other inseparably without connecting elements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,713,314. Although the claims at issue are not identical, they are not patentably distinct from each other because as it has been shown in above prior art rejection, the claimed subject matter of US Patent No. 9,713,314 include similar structural limitations as to the claimed subject matter of the instant application.
Claims 1, 3-6, and 14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,968,070. Although the claims at issue are not identical, they are not patentably distinct from each other because as it has been shown in above 102 rejections, the claimed subject matter of US Patent No. 9,968,070 include similar structural limitations as to the claimed subject matter of the instant application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, and 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Weinheimer et al. (US 5,794,779) disclose a perforated closing plate, reinforced with ribs, as the topmost plate of the superposed stacked layers of folded casings within the container. (See column 2, lines 30-33; and Fig. 4)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        08/27/2022